Case 0:19-cv-60597-DPG Document 182-1 Entered on FLSD Docket 12/10/2020 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 0:19-cv-60597-DPG

   ROBERT HOSSFELD, individually
   and on behalf of others similarly situated,

          Plaintiff,

   v.

   AMERICAN FINANCIAL
   SECURITY LIFE INSURANCE
   COMPANY, et al.,

         Defendants.
   _____________________________________/

             ORDER GRANTING DEFENDANTS’ UNOPPOSED JOINT MOTION
            FOR EXTENSION OF TIME TO FILE REPLY BRIEF IN SUPPORT OF
              DEFENDANTS’ SUPPLEMENTAL JOINT MOTION TO DISMISS
                   PLAINTIFF’S SECOND AMENDED COMPLAINT

          THIS MATTER having come before the Court upon Defendants, Health Insurance

   Innovations, Inc., Federal Insurance Company, National Congress of Employers, Inc., National

   Benefit Builders, Inc., American Financial Security Life Insurance Company, Med-Sense

   Guaranteed Association, Rx Helpline LLC, and Teladoc Health, Inc.’s Unopposed Joint Motion

   for Extension of Time to File Reply Brief in Support of Defendants’ Supplement Joint Motion to

   Dismiss [Doc. 178], and the Court being otherwise fully advised in the premises, it is

          ORDERED AND ADJUDGED that Defendants’ Unopposed Joint Motion for Extension

   of Time to File Reply Brief is hereby GRANTED. Defendants shall have through and including

   December 21, 2020 to file their Reply Brief in Support of their Supplemental Joint Motion to

   Dismiss Plaintiff’s Second Amended Complaint.

          DONE AND ORDERED in Miami-Dade, Florida, this ____ day of December, 2020.


                                                       ____________________________________
                                                       DARRIN P. GAYLES
                                                       UNITED STATES DISTRICT COURT JUDGE
   cc: counsel of record
